DOWNEY, Chief Judge.
Appellants were charged jointly in a mul-ti-count information with possession of amphetamines, cannabis, drug paraphernalia, opium derivative, methaqualone, and cocaine. Appellant Howard (a female) was found guilty of possession of cannabis in excess of five grams and an opium derivative (Percodan). Appellant Yager (a male) was convicted of possession of amphetamines, cannabis in excess of five grams, an opium derivative, methaqualone, and cocaine.
Appellants’ brief contains eight points on appeal and we have considered each of them and find no reversible error. The thrust of appellants’ most serious point is that the trial court allowed inadmissible evidence to be introduced against each of them. In our view, the evidence was properly admitted and the verdict demonstrates that following the court’s instruction, the jury convicted the respective appellants of possession of only those items of contraband of which the evidence showed they had knowledge.
Accordingly, the judgments appealed from are affirmed.
ANSTEAD and DAUKSCH, JJ., concur.